Citation Nr: 1136890	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

This appeal comes before the Board of Veterans' Appeal (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama, RO.   

The  issue of entitlement to service connection for a right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2007 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his depression and anxiety disorders are related to stressful events service.  On his March 2008 VA Form 9, he reported near continuous psychological symptomatology (to include self-medicating with alcohol) since his service aboard the USS Yarnell in the 1980's.  At that time, he was stationed off the coast of Iran when several US military helicopters crashed in the Iranian desert during a military operation.  He intimates a connection between this event and his current psychological symptoms.  In addition, the Veteran has stated that he sought in-service treatment for anxiety/depression at the Norfolk Naval Station.  There are indications in the claims file that he reports he has posttraumatic stress disorder (PTSD).  

Post-service VA treatment records confirm diagnoses of generalized anxiety disorder, depression, panic disorder, and alcohol dependence.  

As an initial matter, it is unclear as to whether all of the Veteran's service treatment records (STRs) are currently contained in the claims file.  Again, the Veteran stated that he sought mental health treatment while at the Norfolk Naval Station after he returned from his tour on the USS Yarnell; however, no such records are contained amongst the current service records.  A specific search for these STRs should be conducted upon remand.   

Second, it does not appear that the RO has attempted to obtain the Veteran's service personnel records, to include deck logs of the USS Yarnell . See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service). These, too, should be obtained upon remand.  

Third, the Board observes that the Veteran stated that he received mental health treatment as early as 2003 at the Tuscaloosa VA Medical Center (VAMC).  Currently, the record only contains VA treatment records dated from 2005 to 2008.  The Board notes that the RO has not attempted to obtain VA medical records dated either prior to 2005 or after 2008.  These records may contain important medical evidence or confirmation of the Veteran's assertions and should be obtained upon remand. 

Lastly, the Veteran has competently reported that he has experienced anxiety and depression since service.  He also reported treatment in-service treatment for psychological symptomatology (and these records are being sought upon remand).  A review of the VA outpatient records shows diagnoses of generalized anxiety disorder, depression, and panic disorder.  The Veteran has not been afforded a VA psychiatric examination to determine the etiology of his psychiatric disorder(s).  In light of the foregoing evidence, such an examination should be obtained upon remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's service personnel records.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file. See 38 U.S.C.A. § 5103A(b).

2. The RO/AMC should contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for any mental hygiene records or mental health clinic records pertaining to the Veteran during his period of service from July 1978 to July 1982.  This should include a specific search for records at the Norfolk Naval Station. 

3. The RO/AMC should obtain complete records of the Veteran's treatment at the Tuscaloosa and/or Birmingham VA Medical Centers, including all hospitalization reports, dated prior to December 2005 and after November 2008.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file. See 38 U.S.C.A. § 5103A(b).

4. Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests should be accomplished.

The examiner should identify all current psychiatric disorders (Including anxiety, depression, and PTSD) found to be present.  If PTSD is diagnosed, the specific stressor(s) the diagnosis is based upon must be described in detail by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5. Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



